UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian St. Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Unified Fund Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end: 11/30 Date of reporting period: 05/31/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Symons Institutional Funds Semi-Annual Report May 31, 2010 Fund Adviser: Symons Capital Management, Inc. 650 Washington Road, Suite 800 Pittsburgh, PA 15228 Toll Free (877) 679-6667 www.scm-funds.com Investment Results - (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-679-6667. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 3000 Growth Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing.The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 22, 2006 (commencement of Fund operations) and held through May 31, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 3000 Growth Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-679-6667.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-679-6667. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 3000 Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing.The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 22, 2006 (commencement of Fund operations) and held through May 31, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 3000 Value Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-679-6667.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-679-6667. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Russell 2000 Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing.The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on May 6, 2008 (commencement of Fund operations) and held through May 31, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 2000 Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-679-6667.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. FUND HOLDINGS – (Unaudited) 1As a percent of net assets. The Capital Appreciation Fund seeks to achieve its objective by investing in a diversified portfolio of companies with market capitalizations at the time of purchase above $500 million that are trading at attractive prices, and that appear to have strong potential for capital appreciation over the long-term. 1As a percent of net assets. The Value Fund seeks to achieve its objective by investing in a diversified portfolio of companies with market capitalizations at the time of purchase above $500 million that are trading at attractive prices, and that appear to have limited downside price risk over the long-term. 1As a percent of net assets. The Small Cap Fund seeks to achieve its objective by investing in a diversified portfolio of small capitalization companies (those with market capitalizations at the time of purchase less than $2 billion). The Small Cap Fund will purchase small cap stocks trading on U.S. exchanges at what the Adviser believes are attractive prices, and that appear to have strong potential for capital appreciation over the long-term. Availability of Portfolio Schedule – (Unaudited) Each Fund files a complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Funds’ Expenses – (Unaudited) As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs, including short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the six months from December 1, 2009 to May 31, 2010. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not any of the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant only to highlight your ongoing costs and do not reflect any transactional costs, such as short-term redemption fees. Therefore, the second line is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. Symons Capital Appreciation Institutional Fund Beginning Account Value December 1, 2009 Ending Account Value May 31, 2010 Expenses Paid During the Period* December 1, 2009 – May 31, 2010 Actual $ $ $ Hypothetical ** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.46%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Symons Value Institutional Fund Beginning Account Value December 1, 2009 Ending Account Value May 31, 2010 Expenses Paid During the Period* December 1, 2009 – May 31, 2010 Actual $ $ $ Hypothetical ** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.46%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Symons Small Cap Institutional Fund Beginning Account Value December 1, 2009 Ending Account Value May 31, 2010 Expenses Paid During the Period* December 1, 2009 - May 31, 2010 Actual $ $ $ Hypothetical ** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.56%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Symons Institutional Funds Symons Capital Appreciation Institutional Fund Schedule of Investments May 31, 2010 (Unaudited) Common Stocks - 80.34% Shares Value Agriculture Chemicals - 2.65% Monsanto Co. $ Beverages - 6.64% Constellation Brands, Inc. - Class A (a) PepsiCo, Inc. Biological Products (No Diagnostic Substances) - 2.21% Gilead Sciences, Inc. (a) Crude Petroleum & Natural Gas - 2.22% Talisman Energy, Inc. Drilling Oil & Gas Wells - 1.07% Patterson-UTI Energy, Inc. Electric & Other Services Combined - 6.41% Ameren Corp. Consolidated Edison, Inc. Electronic & Other Electrical Equipment (No Computer Equipment) - 1.17% General Electric Co. Farm Machinery & Equipment - 0.94% Lindsay Corp. Food & Kindred Products - 7.08% ConAgra Foods, Inc. Flowers Foods, Inc. Hain Celestial Group, Inc. (a) Gold & Silver Ores - 2.44% Harmony Gold Mining Co., Ltd. (b) Grain Mill Products - 3.18% Kellogg Co. Miscellaneous Furniture & Fixtures - 4.06% Kinetic Concepts, Inc. (a) Orthopedic, Prosthetic & Surgical Appliances & Supplies - 3.47% Zimmer Holdings, Inc. (a) *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Capital Appreciation Institutional Fund Schedule of Investments - continued May 31, 2010 (Unaudited) Common Stocks - 80.34% - continued Shares Value Petroleum Refining - 2.38% Tesoro Corp. $ Pharmaceutical Preparations - 7.76% Abbott Laboratories Pfizer, Inc. Plastic Material, Synthetic Resin/Rubber, Cellulos (No Glass) - 2.61% E. I. du Pont de Nemours & Co. Retail - Catalog & Mail-Order Houses - 1.19% NutriSystem, Inc. Retail - Computer & Computer Software Stores - 3.61% GameStop Corp. - Class A (a) Retail - Variety Stores - 3.85% BJ's Wholesale Club, Inc. (a) Semiconductors & Related Devices - 2.73% Texas Instruments, Inc. Services - Business Services - 3.46% eBay, Inc. (a) Services - Educational Services - 1.47% ITT Educational Services, Inc. (a) Services - Prepackaged Software - 2.45% Adobe Systems, Inc. (a) Surgical & Medical Instruments & Apparatus - 3.24% Baxter International, Inc. Boston Scientific Corp. (a) Water Supply - 2.05% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $8,526,325) *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Capital Appreciation Institutional Fund Schedule of Investments - continued May 31, 2010 (Unaudited) Real Estate Investment Trusts - 2.60% Shares Value Senior Housing Properties Trust $ TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $253,241) Money Market Securities - 16.93% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.26% (c) TOTAL MONEY MARKET SECURITIES (Cost $1,675,887) TOTAL INVESTMENTS (Cost $10,455,453) - 99.87% $ Other assets less liabilities - 0.13% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Variable rate security; the money market rate shown represents the rate at May 31, 2010. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Value Institutional Fund Schedule of Investments May 31, 2010 (Unaudited) Common Stocks - 81.20% Shares Value Agriculture Chemicals - 2.20% Mosaic Co./The $ Agriculture Production - Crops - 2.93% Fresh Del Monte Produce, Inc. (a) Biological Products, No Diagnostic Substances - 3.52% Amgen, Inc. (a) Cigarettes - 3.10% Philip Morris International, Inc. Converted Paper & Paperboard Products (No Containers/Boxes) - 2.47% Kimberly-Clark Corp. Electric Services - 10.35% Duke Energy Corp. PPL Corp. Southern Co. Fats & Oils - 1.33% Bunge, Ltd. Food & Kindred Products - 3.33% Sara Lee Corp. Gold & Silver Ores - 3.09% Gold Fields, Ltd. (b) Heavy Construction Other Than Building Construction - Contractors - 1.56% KBR, Inc. Ice Cream & Frozen Desserts - 2.04% Dean Foods Co. (a) Meat Packing Plants - 3.55% Smithfield Foods, Inc. (a) Petroleum Refining - 1.80% Valero Energy Corp. Pharmaceutical Preparations - 8.11% Eli Lilly & Co. Forest Laboratories, Inc. (a) GlaxoSmithKline plc (b) *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Value Institutional Fund Schedule of Investments - continued May 31, 2010 (Unaudited) Common Stocks - 81.20% - continued Shares Value Radio & TV Broadcasting & Communications Equipment - 1.46% Nokia Corp. (b) $ Retail - Eating Places - 2.79% Wendy's/Arby's Group, Inc. - Class A Retail - Variety Stores - 2.57% Costco Wholesale Corp. Savings Institution, Federally Chartered - 2.85% People's United Financial, Inc. Semiconductors & Related Devices - 2.33% MEMC Electronic Materials, Inc. (a) Services - Miscellaneous Amusement & Recreation - 3.13% Walt Disney Co./The Services - Prepackaged Software - 2.87% Electronic Arts, Inc. (a) Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics - 3.30% Procter & Gamble Co./The Sugar & Confectionery Products - 3.00% Hershey Co./The Switchgear & Switchboard Apparatus - 2.29% ABB, Ltd. (b) Telecommunications - 1.22% Telecom Corp. of New Zealand, Ltd. (b) Telephone Communications (No Radio Telephone) - 4.01% AT&T, Inc. TOTAL COMMON STOCKS (Cost $30,026,782) *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Value Institutional Fund Schedule of Investments - continued May 31, 2010 (Unaudited) Real Estate Investment Trusts - 3.24% Shares Value Annaly Capital Management, Inc. $ TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,158,954) Money Market Securities - 19.11% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.26% (c) TOTAL MONEY MARKET SECURITIES (Cost $7,232,339) TOTAL INVESTMENTS (Cost $38,418,075) - 103.55% $ Liabilities in excess of other assets - (3.55)% ) TOTAL NET ASSETS - 100.00% $ (a)Non-income producing. (b) American Depositary Receipt. (c) Variable rate security; the money market rate shown represents the rate at May 31, 2010. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments May 31, 2010 (Unaudited) Common Stocks - 79.85% Shares Value Agriculture Chemicals - 0.51% Scotts Miracle-Gro Co. - Class A $ Agriculture Production - Crops - 3.53% Chiquita Brands International, Inc.(a) Dole Food Co., Inc. (a) Arrangement of Transportation of Freight & Cargo - 1.21% Brink's Co.\The Bituminous Coal & Lignite Surface Mining - 0.33% Evergreen Energy, Inc. (a) Massey Energy Co. Calculating & Accounting Machines (No Electronic Computers) - 0.56% NCR Corp. (a) Canned Fruits, Vegetables & Preserves, Jams & Jellies - 0.85% Del Monte Foods Co. Chemicals & Allied Products - 1.69% Olin Corp. Converted Paper & Paperboard Products (No Containers/Boxes) - 0.16% Bemis Co., Inc. Deep Sea Foreign Transportation of Freight - 0.93% Paragon Shipping, Inc. - Class A Drilling Oil & Gas Wells - 0.67% Patterson-UTI Energy, Inc. Rowan Companies, Inc. (a) Electric & Other Services Combined - 1.42% ALLETE, Inc. Electric Services - 1.20% Hawaiian Electric Industries, Inc. Farm Machinery & Equipment - 1.22% Lindsay Corp. Fats & Oils - 2.04% Darling International, Inc. (a) Fire, Marine & Casualty Insurance - 1.24% Tower Group, Inc. Food & Kindred Products - 2.61% Flowers Foods, Inc. Hain Celestial Group, Inc. (a) *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments - continued May 31, 2010 (Unaudited) Common Stocks - 79.85% - continued Shares Value Games, Toys & Children's Vehicles (No Dolls & Bicycles) - 2.59% JAKKS Pacific, Inc. (a) $ Gold & Silver Ores - 4.27% Golden Star Resources, Ltd. (a) Greeting Cards - 3.48% American Greetings Corp. - Class A Heavy Construction Other Than Building Construction - Contractor - 0.34% Foster Wheeler AG (a) Hospital & Medical Service Plans - 1.20% AMERIGROUP Corp. (a) Magnetic & Optical Recording Media - 1.45% Imation Corp. (a) Metal Mining - 0.91% Thompson Creek Metals Co., Inc. (a) Mining, Quarrying of Nonmetallic Minerals - 2.47% USEC, Inc. (a) Miscellaneous Fabricated Metal Products - 1.61% Mueller Water Products, Inc. - Class A Perfumes, Cosmetics & Other Toilet Preparations - 2.48% Elizabeth Arden, Inc. (a) Pharmaceutical Preparations - 1.41% Perrigo Co. Photographic Equipment & Supplies - 1.02% Avid Technology, Inc. (a) Oil, Gas Field Services - 1.04% Global Industries, Ltd. (a) Ordnance & Accessories, (No Vehicles/Guided Missiles) - 1.47% Smith & Wesson Holding Corp. (a) *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments - continued May 31, 2010 (Unaudited) Common Stocks - 79.85% - continued Shares Value Refuse Systems - 0.83% US Ecology, Inc. $ Retail - Catalog & Mail-Order Houses - 1.36% NutriSystem, Inc. Retail - Drug Stores & Proprietary Stores - 1.61% PetMed Express, Inc. Retail - Family Clothing Stores - 2.00% Children's Place Retail Stores, Inc. (a) Retail - Miscellaneous Retail - 2.93% EZCORP, Inc. - Class A (a) Retail - Variety Stores - 1.86% BJ's Wholesale Club, Inc. (a) Secondary Smelting & Refining of Nonferrous Metals - 1.86% OM Group, Inc. (a) Semiconductors & Related Devices - 2.35% GT Solar International Inc. (a) Services - Educational Services - 1.66% American Public Education, Inc. (a) Services - Engineering Services - 1.33% Teledyne Technologies, Inc. (a) Services - Hospitals - 1.45% Magellan Health Services, Inc. (a) Services - Prepackaged Software - 1.45% Rosetta Stone, Inc. (a) Services - Skilled Nursing Care Facilities - 1.72% Sun Healthcare Group, Inc. (a) Sporting Goods - 1.56% Callaway Golf Co. State Commercial Banks - 1.12% First Financial Bankshares, Inc. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Symons Small Cap Institutional Fund Schedule of Investments - continued May 31, 2010 (Unaudited) Common Stocks - 79.85% - continued Shares Value Surgical & Medical Instruments & Apparatus - 1.34% Hill-Rom Holdings, Inc. $ Telephone Communications (No Radio Telephone) - 3.15% Alaska Communications Systems Group, Inc. NTELOS Holdings Corp. Wholesale - Drugs, Proprietaries & Druggists' Sundries - 0.46% Herbalife, Ltd. Wholesale - Groceries & General Line - 3.90% United Natural Foods, Inc. (a) TOTAL COMMON STOCKS (Cost $4,471,546 ) Real Estate Investment Trusts - 2.86% Capstead Mortgage Corp. Colony Financial, Inc. Senior Housing Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $179,423) Money Market Securities - 19.86% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.26% (b) TOTAL MONEY MARKET SECURITIES (Cost $1,217,891) TOTAL INVESTMENTS (Cost $5,868,860) - 102.57% $ Liabilities in excess of other assets - (2.57)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the money market rate shown represents the rate at May 31, 2010. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Assets and Liabilities May 31, 2010 (Unaudited) Symons Capital Symons Appreciation Symons Value Small Cap Institutional Institutional Institutional Fund Fund Fund Assets Investment in securities: At cost $ $ $ At value $ $ $ Receivable for Fund shares sold Dividends receivable Interest receivable Prepaid expenses Receivable due from Adviser (a) - - Total assets Liabilities Payable to Adviser (a) - Payable for investments purchased - Payable for Fund shares redeemed Payable to administrator, transfer agent, and fund accountant Payable to trustees and officers Payable to custodian Other accrued expenses Total liabilities Net Assets $ $ $ Net Assets consist of: Paid in capital $ $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain (loss) from investment transactions and call options written ) Net unrealized appreciation (depreciation) on: Investment Securities ) Net Assets $ $ $ Shares outstanding (unlimited number of shares authorized) Net Asset Value and offering price per share $ $ $ Redemption price per share (Net Asset Value * 98%) (b) $ $ $ (a) See Note 5 in the Notes to the Financial Statements. (b) The Funds charge a 2% redemption fee on shares redeemed within 60 calendar days of purchase. Shares are redeemed at the net asset value if held longer than 60 calendar days. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Operations For the six months ended May 31, 2010 (Unaudited) Symons Capital Symons Appreciation Symons Value Small Cap Institutional Institutional Institutional Fund Fund Fund Investment Income Dividend income (net of foreign withholding tax of $186, $13,531 and $0 respectively) $ $ $ Interest income Total Income Expenses Investment Adviser fee (a) Registration expenses Legal expenses Administration expenses Fund accounting expenses Out-of-Pocket expenses Audit expenses Transfer agent expenses Trustee expenses CCO expenses Custodian expenses Pricing expenses Report printing expenses Insurance expenses Miscellaneous expenses 24f-2 expenses 11 Total Expenses Fees waived and expenses reimbursed by Adviser (a) Net operating expenses Net investment income (loss) ) Realized & Unrealized Gain (Loss) Net realized gain (loss) on: Investment Securities ) Call Options Written ) - Change in unrealized appreciation (depreciation) on: Investment Securities ) Call Options Written ) - Net realized and unrealized gain (loss) on investment securities and call options written ) ) Net increase (decrease) in net assets resulting from operations $ ) $ ) $ (a) See Note 5 in the Notes to the Financial Statements. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Changes In Net Assets Symons Capital Appreciation Institutional Fund Six months ended May 31, 2010 Year ended (Unaudited) November 30, 2009 Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities and call options written ) ) Change in unrealized appreciation (depreciation) on investment securities and call options written Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income ) - Total distributions ) - Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amount paid for shares redeemed ) ) Proceeds from redemption fees (a) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) from capital share transactions ) (a) The Fund charges a redemption fee of 2% on shares redeemed within 60 calendar days of purchase. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Changes In Net Assets Symons Value Institutional Fund Six months ended May 31, 2010 Year ended (Unaudited) November 30, 2009 Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities and call options written ) Change in unrealized appreciation (depreciation) on investment securities and call options written ) Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income ) ) From net realized gain - ) Total distributions ) ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees (a) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions (a) The Fund charges a redemption fee of 2% on shares redeemed within 60 calendar days of purchase. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Statements of Changes In Net Assets Symons Small Cap Institutional Fund Sixmonths ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 Operations Net investment income (loss) $ ) $ ) Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions From net investment income - ) From net realized gain - ) From return of capital - ) Total distributions - ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amount paid for shares redeemed ) ) Proceeds from redemption fees (a) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income (loss) included in net assets at end of period $ ) $ - Capital Share Transactions Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) from capital share transactions (a) The Fund charges a redemption fee of 2% on shares redeemed within 60 calendar days of purchase. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Financial Highlights (For a share outstanding throughout each period) Symons Capital Appreciation Institutional Fund Six months ended Period ended May 31, 2010 Years ended November 30, November 30, (Unaudited) (a) Selected Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment income (loss) - Net realized and unrealized gain (loss) on investments (b) Total income (loss) from investment operations Less distributions: From net investment income - (c) - From net realized gain - - - From return of capital - - - Total distributions - - Paid in capital from redemption fees (d) - Net asset value, end of period Total Return (e) -0.35% (f) 61.11% -55.35% 2.16% (f) Ratios and Supplemental Data: Net assets, end of period (000) Ratio of expenses to average net assets 1.46% (g) 1.46% 1.47% (h) 1.49% (g) Ratio of expenses to average net assets before reimbursement 2.47% (g) 3.79% 1.96% 3.22% (g) Ratio of net investment income (loss) to average net assets 0.02% (g) 0.32% (0.10)% 0.80% (g) Ratio of net investment income (loss) to average net assets before reimbursement (0.99)% (g) (2.01)% (0.59)% (0.93)% (g) Portfolio turnover rate 21.30% 69.41% 83.72% 75.78% (a) For the period December 22, 2006 (Commencement of Operations) to November 30, 2007. (b) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period.It does not agree to the aggregate gains and losses in the statement of operations due to the fluctuation in share transactions in the period. (c) Distributions to shareholders resulted in less than $0.005 per share. (d) Redemption fees resulted in less than $0.005 per share. (e) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (f)Not annualized. (g)Annualized. (h)Effective March 31, 2008, the Adviser agreed to waive fees to maintain Fund expenses at 1.46%.Prior to that date, the expense cap was 1.49%. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Financial Highlights (For a share outstanding throughout each period) Symons Value Institutional Fund Six months ended Years ended November 30, Period ended May 31, 2010 November 30, (Unaudited) (a) Selected Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment income (loss) (b) (b) Net realized and unrealized gain (loss) on investments Total income (loss) from investment operations Less distributions: From net investment income From net realized gain - - Total distributions Paid in capital from redemption fees - (c) - (c) - (c) Net asset value, end of period Total Return (d) -1.71% (e) 26.14% -21.76% 4.22% (e) Ratios and Supplemental Data: Net assets, end of period (000) Ratio of expenses to average net assets 1.46% (f) 1.46% 1.47% (g) 1.49% (f) Ratio of expenses to average net assets before reimbursement 1.66% (f) 1.91% 4.34% 8.63% (f) Ratio of net investment income (loss) to average net assets 0.70% (f) 1.00% 1.49% 1.15% (f) Ratio of net investment income (loss) to average net assets before reimbursement 0.50% (f) 0.55% (1.38)% (5.99)% (f) Portfolio turnover rate 17.95% 38.24% 70.54% 41.42% (a)For the period December 22, 2006 (Commencement of Operations) to November 30, 2007. (b)Calculated using average shares method. (c)Redemption fees resulted in less than $0.005 per share. (d)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (e)Not annualized. (f)Annualized. (g)Effective March 31, 2008, the Adviser agreed to waive fees to maintain Fund expenses at 1.46%.Prior to that date, the expense cap was 1.49%. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Financial Highlights (For a share outstanding throughout each period) Symons Small Cap Institutional Fund Six months ended May 31, 2010 Year ended Period ended (Unaudited) November 30, 2009 November 30, 2008 (a) Selected Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment income (loss) (b) Net realized and unrealized gain (loss) on investments Total income (loss) from investment operations Less distributions: From net investment income - - (c) - From net realized gain - - From return of capital - - Total distributions - - Paid in capital from redemption fees (d) - - - Net asset value, end of period Total Return (e) 10.76% (f) 49.15% -44.00% (f) Ratios and Supplemental Data: Net assets, end of period (000) Ratio of expenses to average net assets 1.56% (g) 1.56% 1.56% (g) Ratio of expenses to average net assets before reimbursement 4.22% (g) 16.87% 37.41% (g) Ratio of net investment income (loss) to average net assets (0.59)% (g) (0.37)% 0.19% (g) Ratio of net investment income (loss) to average net assets before reimbursement (3.25)% (g) (15.68)% (35.66)% (g) Portfolio turnover rate 15.71% 54.75% 13.10% (a)For the period May 6, 2008 (Commencement of Operations) to November 30, 2008. (b) Calculated using average shares method. (c)Distributions amounted to less than $0.005 per share. (d)Redemption fees resulted in less than $0.005 per share. (e)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (f)Not annualized. (g)Annualized. *See accompanying notes which are an integral part of these financial statements. Symons Institutional Funds Notes to the Financial Statements May 31, 2010 (Unaudited) NOTE 1. ORGANIZATION The Symons Capital Appreciation Institutional Fund (the “Appreciation Fund”) and Symons Value Institutional Fund (the “Value Fund”) were each organized as a diversified series of Unified Series Trust (the “Trust”) on November 13, 2006.The Appreciation Fund was formerly known as the Symons Alpha Growth Institutional Fund, and the Value Fund was formerly known as the Symons Alpha Value Institutional Fund.The name changes were effective March 30, 2009.The Symons Small Cap Institutional Fund (the “Small Cap Fund”) was organized as a diversified series of the Trust on February 10, 2008.The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”).The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series.Each Fund is one of a series of funds currently authorized by the Trustees.The investment adviser to the Funds is Symons Capital Management, Inc. (the “Adviser”). The Value Fund and the Appreciation Fund commenced operations on December 22, 2006.The Small Cap Fund commenced operations on May 6, 2008.The investment objective of each Fund is long-term capital appreciation. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Securities Valuations – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Funds make no provision for federal income or excise tax. The Funds intend to qualify each year as “regulated investment companies” (“RICs”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of their taxable income. The Funds also intend to distribute sufficient net investment income and net capital gains, if any, so that they will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Funds could incur a tax expense. As of and during the six months ended May 31, 2010, the Funds did not have a liability for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. During the year, the Funds did not incur any interest or penalties.The Appreciation and Value Funds are not subject to examination by U.S. federal tax authorities for tax years prior to 2006. The Small Cap Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2008. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Funds follow industry practice and record security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with each Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Dividends and Distributions – The Funds intend to distribute substantially all of their net investment income as dividends to its shareholders on at least an annual basis. The Funds intend to distribute their net realized long-term capital gains and their net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Symons Institutional Funds Notes to the Financial Statements - continued May 31, 2010 (Unaudited) NOTE 2.SIGNIFICANT ACCOUNTING POLICIES - continued Where such differences are permanent in nature, they are reclassified in thecomponents of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Funds. Options Transactions – The Funds may purchase or write put and call options. When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or loss.If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund. When purchasing options, a Fund will recognize a realized loss equal to the option purchase price (premium paid), if the option expires without being exercised. If a Fund elects to exercise a put option, they will deliver a specified amount of the underlying security to the counterparty, for a specified price (“strike price”) within a specified timeframe.If a Fund elects to exercise a call option, they will receive shares of the underlying security from the counterparty, and will pay a specified price (“strike price”) to the counterparty. Realized gain/loss will be recognized on each transaction, equal to the difference in the fair value of the securities delivered or received (netted with the upfront premium paid to enter into the contract) and the amounts paid relative to the strike price of the contract. Subsequent Events – In accordance with accounting principles generally accepted in the United States of America (“GAAP”), management has evaluated subsequent events through the date these financial statements were issued and determined there were no material subsequent events, except as otherwise noted in these notes. NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) Symons Institutional Funds Notes to the Financial Statements - continued May 31, 2010 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, American Depositary Receipts, and real estate investment trusts are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Funds will be valued by the pricing service or Adviser with factors other than market quotations or when the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Call and put options that the Funds invest in are generally traded on an exchange. The options in which the Funds invest are generally valued at the last trade price as provided by a pricing service. If the last sale price is not available, the options will be valued using the last bid price. The options will generally be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above.No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on Symons Institutional Funds Notes to the Financial Statements - continued May 31, 2010 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Appreciation Fund’s investments as of May 31, 2010: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
